DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13, 15-16, 27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNulty et al. (20190133384) in view of Hartwig et al. (20110143661).
Regarding claims 1 and 15, McNulty discloses a soap or sanitizer dispenser comprising: a processor (132); dispenser memory (133); firmware for controlling one or more operations of the dispenser (par. 0021); a sensor (142) for sensing an object; a receptacle (402) for receiving a refill unit (112); a reader (410) for reading information from a near field communication tag (420); a refill unit/container (112); the refill unit having the near field communication tag secured thereto (Fig. 4); memory on the near field communications tag (implicit from “data read from key 420” in par. 0046).
McNulty DIFFERS in that it does not disclose firmware update code stored on the memory; wherein when the refill unit is installed in the receptacle, the reader reads the firmware update code; and wherein the processor causes the dispenser firmware to be updated by the firmware update code read from the near field communications tag on the refill unit. Attention, however, is directed to the Hartwig reference, which discloses firmware update code stored on the memory of a near field communication tag for updating an appliance (par. 0016). Hartwig teaches that this is a convenient and cost saving method for updating firmware (par. 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the McNulty reference in view of the teachings of the Hartwig reference by employing firmware update code in the memory of the tag for the purpose of conveniently updating the firmware as needed at minimal cost. It also would have been obvious to configure the reader to read the firmware update code and configure the processor to cause the dispenser firmware to be updated by the firmware update code read from the near field communications tag on the refill unit for the purpose of updating the firmware as needed (par. 0057 and 0071 of Hartwig).
Regarding claims 2 and 16, the firmware update code comprises code for updating one or more constants (i.e. operating parameters in par. 0046 of McNulty).
Regarding claims 13 and 27, the one or more constants is a start speed (par. 0046 of McNulty).
Regarding claims 29-30, McNulty discloses a method of updating a soap or sanitizer dispenser comprising: providing a refill unit (112); securing a near field communication tag (420); wherein when the refill unit is placed in a dispenser (400) that has a processor (132), memory (133), dispenser logic stored in the memory for controlling one or more dispenser functions (par. 0046).
McNulty DIFFERS in that it does not disclose storing update logic on the near field communication tag, the update logic stored on the near field communication tag causes the update logic to update the dispenser logic. Attention, however, is directed to the Hartwig reference, which discloses storing update logic on a near field communication tag, the update logic stored on the near field communication tag causes the update logic to update a device logic (par. 0016). Hartwig teaches that this is a convenient and cost saving method for updating firmware (par. 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the McNulty reference in view of the teachings of the Hartwig reference by storing update logic on the tag for the purpose of conveniently updating the firmware as needed at minimal cost.
Regarding claim 31, update logic comprises logic for updating one or more constants (i.e. operating parameters in par. 0046 of McNulty).
Allowable Subject Matter
Claims 4, 6, 8-10, 12, 14, 18-19, 21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754